Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 1 of 9 PageID 1380




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA



     UNITED STATES OF AMERICA,              )
                                            )           Case No. 3:16-cv-01248-MMH-PDB
              Plaintiff,                    )
                                            )
              v.                            )
                                            )
     ROBERT SCHOENFELD, a distributee of    )
     the ESTATE OF STEVEN SCHOENFELD,       )
                                            )
              Defendants.                   )
     _______________________________________)


      UNITED STATES’ RENEWED MOTION IN LIMINE TO EXCLUDE TESTIMONY
                        ABOUT MEDICAL CONDITIONS

          Pursuant to Federal Rules of Evidence 701 and 403, the United States renews its motion

 in limine to exclude any testimony or other evidence that Steven Schoenfeld had Alzheimer’s,

 dementia, or any other medical condition affecting his memory or cognition. Per the Court’s

 order (ECF No. 105), the parties recently conducted depositions of Dr. Ana Jorquera and Susan

 Brubaker. Because Dr. Jorquera was unable to recall whether she diagnosed Steven Schoenfeld

 with dementia, and because any diagnosis she may have made was the result of an unreliable

 methodology, her testimony on this subject should be excluded. Meanwhile, although Ms.

 Brubaker said that Steven Schoenfeld received a dementia diagnosis, the only basis for her

 testimony is inadmissible hearsay. Finally, the prejudicial impact of allowing Dr. Jorquera or Ms.

 Brubaker to testify about dementia outweighs any probative value.1



 1
  Our original motion (ECF No. 84) was not limited to Dr. Jorquera and Ms. Brubaker. Instead, it
 addressed why no witness should be allowed to offer testimony or other evidence that Steven
 Schoenfeld had Alzheimer’s, dementia, or any other medical condition affecting his memory or
Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 2 of 9 PageID 1381



        A. Dr. Jorquera could not recall diagnosing Steven Schoenfeld with dementia.

        In response to questioning from defense counsel during her recent deposition, Dr.

 Jorquera repeatedly testified that she was unable to recall ever diagnosing Steven Schoenfeld

 with dementia. See Exhibit 1 at 9:19–10:3 (Q: “[W]ould you agree that Steven Schoenfeld had

 some kind of dementia at some point in time during your treatment of him? Would you agree

 with that?”; A: “I don’t know that. I mean, I don’t—dementia. I don’t know. . . .”), 16:2-13 (Q:

 “Do you recall a time when you concluded that Steven Schoenfeld had dementia?”; A: “. . . So

 are you asking me that because he was not able to function, I thought that he might have

 dementia? I don’t know because he was not well physically.”), 16:14-24 (Q: “Would you have

 prescribed Aricept . . . if you didn’t think he had dementia?”); A: “Yeah. . . .”).2

        After repeatedly getting unfavorable testimony, defense counsel showed Dr. Jorquera a

 medical record that he obtained in direct contravention of the stay imposed by the Court. This,

 along with related discovery violations, is the subject of a separate motion for sanctions. See

 ECF No. 115. For present purposes, the critical fact is that Dr. Jorquera could not say that she

 ever diagnosed Steven Schoenfeld with dementia even after seeing the record, which mentions

 “[b]aseline dementia” and is dated November 2012 (years after the key time period for this case).

 Exhibit 1 at 21:12-15 (reference to “[b]aseline dementia”), 70:1-5 (Q: “[A]re you prepared at this



 cognition. That remains our position, and ECF No. 84 is incorporated by reference herein. This
 renewed motion only addresses Dr. Jorquera and Ms. Brubaker because their recent depositions
 represent the lone changes in circumstances from our original motion. We also previously filed
 another motion (ECF No. 83) related to Dr. Jorquera seeking to exclude a note that she wrote.
 However, she has since admitted that the contents of that note are false. ECF No. 115 at 4. We
 are not renewing ECF No. 83 because we now intend to rely on the note to demonstrate
 Defendant’s efforts to obstruct and conceal.
 2
   Although Defendant has focused on dementia and has not claimed that Steven Schoenfeld had
 Alzheimer’s or any other specific condition related to memory or cognition, we continue to
 frame our motion broadly to avoid any undue surprise at trial.
                                                   2
Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 3 of 9 PageID 1382



 point even having seen this document to go into court and testify under oath that you diagnosed

 Mr. Schoenfeld with dementia?”; A: “No.”). She also agreed with the statement that “in order to

 treat Mr. Schoenfeld, it was not important to you to know whether he had dementia.” Id. at

 58:25–59:3; see also id. at 58:21-24 (“Dementia was not my issue with him.”).

        Dr. Jorquera’s repeated inability to confirm a diagnosis ends the inquiry. Because Dr.

 Jorquera was never disclosed as an expert, the relevant question is whether she made a

 contemporaneous diagnosis as part of her treatment of Steven Schoenfeld. There is no competent

 evidence that she did.3 Pursuant to Federal Rule of Evidence 701, which governs opinion

 testimony by lay witnesses, treating physicians can testify in a lay capacity when relaying

 “observations based on personal knowledge,” but they move into the realm of expert testimony

 when they go “beyond the scope of [their] treatment.” Whelan v. Royal Caribbean Cruises Ltd.,

 976 F. Supp. 2d 1322, 1328 (S.D. Fla. 2013). Thus, “when a treating physician’s testimony is

 based on a hypothesis, not the experience of treating the patient, it crosses the line from lay

 to expert testimony . . . .” Williams v. Mast Biosurgery USA, Inc., 644 F.3d 1312, 1317–18 (11th

 Cir. 2011); see also id. at 1317 (cautioning against allowing “an expert in lay witness clothing”)

 (internal quotation marks omitted). As a result, even if Dr. Jorquera now thinks that Steven

 Schoenfeld exhibited signs consistent with dementia, that is irrelevant. Her inability to testify to

 a contemporaneous diagnosis is fatal.

        B. In any event, Dr. Jorquera failed to follow a reliable methodology.

        Even if Dr. Jorquera could substantiate a contemporaneous diagnosis, her testimony

 should still be excluded because her methodology was unreliable. When a treating physician is



 3
   To the extent the medical record from 2012 could have constituted evidence, even though it is
 from years after the relevant timeframe, Defendant should be prohibited from relying on it for
 the reasons discussed in our sanctions motion.
                                                   3
Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 4 of 9 PageID 1383



 testifying as a lay witness, any opinions “still must be based on a scientifically reliable

 methodology.” Hendrix v. Evenflo Co., 255 F.R.D. 568, 605 (N.D. Fla. 2009). One of the

 primary ways to establish the reliability of a psychological diagnosis such as dementia is to

 follow the Diagnostic and Statistical Manual (“DSM”). See, e.g., Hall v. Fla., 572 U.S. 701, 704

 (2014) (referring to the DSM as “one of the basic texts” used in making diagnoses); United

 States v. Friedlander, 395 Fed. App’x 577, 581 (11th Cir. 2010) (per curiam) (finding no error in

 exclusion of testimony from witness who failed to use the DSM or any other “quantifiable

 scientific methodology”); United States v. FNU LNU, No. 6:10-CR-238ORL22TBS, 2016 WL

 158769, at *1 (M.D. Fla. Jan. 14, 2016) (upholding Magistrate’s determination that a doctor was

 “unable to support her vague diagnosis of an unspecified dementia” and noting Magistrate’s

 finding that the doctor “did not satisfy the two requirements for diagnosing dementia set forth in

 the Diagnostic and Statistical Manual”).

        Asked whether it was her practice to “follow the guidelines in the DSM” to make a

 dementia diagnosis, Dr. Jorquera testified, “I don’t think so.” Exhibit 1 at 53:15-20. When

 presented with DSM-approved indicators of dementia, Dr. Jorquera confirmed that she did not

 use any of them to diagnose Steven Schoenfeld. Id. at 61:12-20. This is so even though she

 conceded that the DSM was “probably” an “accepted medical document in the neurology

 community” and that it provided a “scientifically reliable methodology for making a diagnosis.”

 Id. at 53:23–54:6. Asked why she did not make a practice of relying on the DSM, she testified, “I

 don’t know.” Id. at 53:21-22.

        Dr. Jorquera’s disregard for the DSM means that she did not perform necessary

 assessments. Per the DSM, indicators of vascular dementia (the type Steven Schoenfeld allegedly

 had due to his strokes) include aphasia (language disturbance), apraxia (impaired ability to carry



                                                   4
Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 5 of 9 PageID 1384



 out motor functions), agnosia (failure to recognize or identify objects), and disturbance in

 executive functioning (such as planning, organizing, sequencing, and abstracting). Exhibit 2 at

 146. Dr. Jorquera could not offer any evidence that Steven Schoenfeld had any of these

 symptoms. Although tests exist to determine whether a patient has aphasia, she did not perform

 any of them on Steven Schoenfeld. Exhibit 1 at 55:12-24. Dr. Jorquera did not recall if Steven

 Schoenfeld had apraxia, and she did not administer any of the available tests to determine its

 presence. Id. at 54:22-23, 55:25–56:17. She similarly did not test for agnosia. Id. at 56:18-23.

 And she did not recall performing any tests to evaluate executive functioning. Id. at 57:4-12. In

 fact, she did not even recall doing any formal tests to evaluate Steven Schoenfeld’s memory. Id.

 at 57:13–58:3.

        Even setting aside the failure to use the DSM, Dr. Jorquera’s methodology is unreliable

 for other reasons as well. For instance, she testified that there are various objective indicators of

 dementia, such as CT scans, MRIs, EEGs, lumbar punctures, and genetic testing. Id. at 43:16-21.

 However, she was unable to offer evidence from any of these sources that would support a

 contemporaneous dementia diagnosis. With respect to CT scans, Dr. Jorquera testified that

 atrophy in the hippocampus could indicate dementia. Id. at 45:23–46:8. But she did not know

 whether Steven Schoenfeld’s CT scans reflected any such atrophy. Id. at 46:12-14. Meanwhile,

 she did not recall whether Steven Schoenfeld had any MRI tests. Id. at 47:21-22. Asked if any of

 Steven Schoenfeld’s “EEG results spoke to the issue of memory or cognition,” Dr. Jorquera

 testified, “I don’t remember. No.” Id. at 63:23-25. And she did not recall whether Steven

 Schoenfeld had a lumbar puncture. Id. at 64:1-6. Finally, he did not receive any genetic testing,

 as Dr. Jorquera said that option was not yet available when she treated him. Id. at 64:7-9.




                                                   5
Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 6 of 9 PageID 1385



         In sum, there are established criteria for diagnosing dementia, and Dr. Jorquera did not

 use them. This lack of testing reinforces her admission that when it came to treating Steven

 Schoenfeld, “[d]ementia was not my issue with him.” Id. at 58:21-24. Thus, even setting aside

 her inability to offer a contemporaneous diagnosis, her testimony should be excluded on the

 independent ground that there is no reliable basis for it.

         C. Ms. Brubaker’s testimony is inadmissible hearsay.

         Ms. Brubaker said that a doctor diagnosed Steven Schoenfeld with dementia, Exhibit 3 at

 91:20–92:10, but her testimony is inadmissible hearsay. Although statements made by a patient

 to a doctor for purposes of a diagnosis fall within an exception to hearsay under Federal Rule of

 Evidence 803(4), the resulting diagnosis remains hearsay. See, e.g., Field v. Trigg Cty. Hosp.,

 Inc., 386 F.3d 729, 736 (6th Cir. 2004) (“We agree that the hearsay exception set forth in Fed. R.

 Evid. 803(4) applies only to statements made by the one actually seeking or receiving medical

 treatment.”); Bombard v. Fort Wayne Newspapers, Inc., 92 F.3d 560, 564 (7th Cir. 1996) (“Rule

 803(4) does not purport to except, nor can it reasonably be interpreted as excepting, statements

 by the person providing the medical attention to the patient.”); Truschke v. Phyllis Chaney, LPN,

 No. 5:17-CV-93, 2019 WL 1960344, at *5 (S.D. Ga. May 2, 2019) (“[T]he Court finds that Rule

 803(4) does not apply to the statements made by the ER doctor or by Dr. Barber to Plaintiff.”).

 Because Ms. Brubaker’s sole foundation is inadmissible hearsay, she should not be permitted to

 testify on the subject.

         D. Dr. Jorquera and Ms. Brubaker should also be prohibited under Rule 403 from
            testifying on the subject.

         Finally, under Federal Rule of Evidence 403, the Court “may exclude relevant evidence if

 its probative value is substantially outweighed by a danger of one or more of the following:

 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

                                                   6
Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 7 of 9 PageID 1386



 needlessly presenting cumulative evidence.” In light of the lack of a diagnosis and the

 unreliability of the methodology, the probative value of Dr. Jorquera’s testimony about a mental

 condition would be extremely weak. By contrast, there is a substantial risk that the jury would be

 confused or misled about Steven Schoenfeld’s capacity to act willfully if evidence were admitted

 suggesting he had a condition affecting his memory or cognition. This prejudice is severely

 compounded by the fact that Defendant withheld and spoliated the medical records that the

 United States could have used to probe Dr. Jorquera’s testimony. See ECF No. 115 at 10, 15–16.

        For her part, Ms. Brubaker cannot recall who purportedly diagnosed Steven Schoenfeld

 with dementia, or even when the alleged diagnosis was made. Exhibit 3 at 91:20–92:10. She

 originally testified it was Dr. Jorquera, but then she clarified that it could have been a

 cardiologist. Id. As discussed, Dr. Jorquera does not recall making the diagnosis. Meanwhile, Dr.

 Jorquera is the only doctor Defendant disclosed, and to the extent another doctor made a

 diagnosis, allowing an undisclosed witness’s opinion to be presented would be highly

 prejudicial. This prejudice would be particularly acute because the United States specifically

 asked Defendant about witnesses with knowledge of his defenses in an interrogatory. See ECF

 No. 86-3 at Interrog. No. 1. In any event, given Ms. Brubaker’s inability to recall crucial details,

 her testimony is of limited probative value. By contrast, there is a substantial risk that the jury

 would be confused or misled by a secondhand recounting of a purported dementia diagnosis.

 This is particularly true because Defendant does not intend to offer testimony from any doctor

 who can definitively confirm a dementia diagnosis and explain the necessary context.

                                              Conclusion

        Dr. Jorquera’s testimony from her second deposition confirms that she should not be able

 to offer a diagnosis. Meanwhile, Ms. Brubaker also lacks an admissible foundation for any such



                                                   7
Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 8 of 9 PageID 1387



 testimony. Because, for the reasons addressed in our original motion (ECF No. 84), there is no

 other source of competent evidence, the Court should exclude all testimony or other evidence

 that Steven Schoenfeld had Alzheimer’s, dementia, or any other medical condition affecting his

 memory or cognition.

                              CERTIFICATION OF CONFERRAL

        In compliance with Local Rule 3.01, counsel for the United States conferred with

 Defendant’s counsel, Harris Bonnette, in a good faith effort to resolve the issues raise herein but

 was unable to do so.

 Dated: October 7, 2019

                                               RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General
                                               Tax Division

                                               /s/ Robert S. Silverblatt
                                               KARI A.R. POWELL
                                               ROBERT S. SILVERBLATT
                                               Trial Attorneys, Tax Division
                                               U.S. Department of Justice
                                               P.O. Box 14198
                                               Washington, D.C. 20044
                                               202-514-6068 (v)
                                               202-514-4963 (f)
                                               Kari.Powell@usdoj.gov
                                               Robert.S.Silverblatt@usdoj.gov




                                                  8
Case 3:16-cv-01248-MMH-PDB Document 116 Filed 10/07/19 Page 9 of 9 PageID 1388



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing has been electronically filed this 7th day of
 October, 2019 with the Court via CM/ECF, which will serve an electronic copy on all counsel of
 record.

                                                   s/ Robert S. Silverblatt
                                                   ROBERT S. SILVERBLATT
                                                   Trial Attorney




                                               9
